Citation Nr: 1114302	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946.  He died in July 2007, and the appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North little Rock, Arkansas.  

In March 2009, the Board remanded this issue for additional evidentiary development, to include the obtainment of additional medical records and for corrective VCAA notification.  The Board sought an outside medical opinion which was received in December 2010 and is now part of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, there has been a prior remand in this case.  VA medical records from the Little Rock VA Medical Center (VAMC) were to be obtained.  It appears that only records for 2007 were sought and received.  In view of the outside specialist opinion that has been received, additional development is not indicated.

The outside opinion noted that there was skin surgery in 1997 and 1998 to the right side of the face.  This is the side where he sustained a fragment wound in World War II.  If this constituted surgery for skin cancer, the specialist noted that the skin cancer on the left side, that ultimately resulted in death, would likely be related.  The specialist points out that a determination cannot be made as there is no pathology report on file.  It is noted that there was some reference to basal cell cancer in 1997 and 1998, but it is not clear what this was based on.  Other findings are consistent with actinic keratosis.

As noted, records do reveal skin surgery in 1997.  It is not clear whether a sample was ever sent to pathology.  When last seen the Veteran was to follow up in a year, it is not clear whether he was ever seen again.  The 2007 records on file do note treatment for some disorders after 2000, suggesting that there are still records that are not on file.  In view of the possible significance of the missing records, especially any pathology report that may have been done in 1997 or 1998, in view of the opinion now on file, an attempt to obtain those records is indicated.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain ALL records of VA treatment at VAMC Little Rock from 1997 to 2006.  A specific request for any pathology reports conducted in 1997 and 1998 should be made.  To the extent records are obtained, they should be associated with the claims folder.  To the extent records are not or cannot be obtained, the claims file should contain documentation of the attempts made to obtain the records.

2.  Thereafter, readjudicate the instant issue.  To the extent benefits sought are not granted, the appellant should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the claims folder should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



